COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 ALMA ROJAS and ELDA VERA,                                      No. 08-11-00179-CV
                                                  §
                        Appellant,                                  Appeal from
                                                  §
 v.                                                              205th District Court
                                                  §
 THE COUNTY OF EL PASO,                                       of El Paso County, Texas
                                                  §
                        Appellee.                                 (TC # 2004-611)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, or which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF MAY, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating